Citation Nr: 1426314	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  92-06 364A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder as a result of head trauma.

2. Entitlement to an initial disability rating in excess of 50 percent for a post-traumatic headache disorder.

3. Entitlement to a disability rating in excess of 10 percent for service-connected residuals of trauma to the dorsolumbar region with myositis prior to June 22, 2001, and in excess of 20 percent since then.

4. Entitlement to a disability rating in excess of 10 percent for service-connected residuals of a cervical spine injury prior to December 2, 1991, and in excess of 20 percent since then.

5. Entitlement to a to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1981 to May 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in San Juan, the Commonwealth of Puerto Rico.

A February 1991 rating decision established a separate 10 percent disability rating for the residuals of a cervical spine injury, effective from December 18, 1984, and continued a 10 percent disability rating for the residuals of trauma to the dorsolumbar region with myositis in accordance with the findings of an October 1989 Board decision.  By correspondence dated in May 1992, the Veteran perfected her appeal as to these matters.

In a February 1993 rating decision, the RO granted entitlement to a 20 percent disability rating for the residuals of a cervical spine injury, effective December 2, 1991.  Although the RO did not address this issue in a subsequent Supplemental Statement of the Case, as a higher schedular disability rating is possible, the issue of entitlement to an increased disability rating remains before the Board on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

In a June 1994 rating decision, the RO denied service connection for a psychiatric disorder and for loss of vision and denied reopening a service connection claim for headaches.  By correspondence date in April 1995, the Veteran perfected her appeal as to these matters.  In February 2003, the Veteran withdrew hear appeal as to the issue of service connection for loss of vision.

A March 2000 hearing officer's decision granted service connection for post-traumatic headaches.  A 10 percent disability rating was assigned effective from May 18, 1992.  By correspondence dated in June 2011, the Veteran perfected her appeal as to this matter.

In May 2002, the RO issued a rating decision increasing the Veteran's initial disability rating for her post-traumatic headaches from 10 to 30 percent.  The RO also increased her disability rating for her residuals of trauma to the dorsolumbar region with myositis from 10 to 20 percent, effective June 22, 2001.  As a higher schedular disability rating was possible with respect to each of these disabilities, the claims of entitlement to increased ratings remains before the Board on appeal.  See AB, 6 Vet. App. at 35.

In March 2005, the Board remanded these claims for additional development.  

In January 2011, the Board decided the claims now on appeal and remanded the issue of entitlement a TDIU to the RO for further development. The Board granted an initial 50 percent disability rating for a post-traumatic headaches and denied increased ratings for the residuals of trauma to the dorsolumbar region with myositis and the residuals of a cervical spine injury.  In addition, the Board denied service connection for an acquired psychiatric disorder.  The Veteran then appealed the Board's January 2011 denials of service connection and increased ratings to the United States Court of Appeals for Veterans Claims (Court), which, in October 2011, granted a Joint Motion for Remand (JMR) and vacated the January 2011 Board decision.

In January 2012, as a result of the JMR, the Board remanded these claims for further additional development.

A June 2012 rating decision granted service connection for a traumatic brain injury 
and assigned a 10 percent initial disability rating, effective March 5, 2012.  The Veteran expressed no disagreement with that decision and it is not on appeal.

In March 2013, the Board again decided the claims on appeal and also again remanded the issue of entitlement to a TDIU to the RO for further development.  The Board denied increased disability ratings for post-traumatic headaches, the residuals of trauma to the dorsolumbar region with myositis and the residuals of a cervical spine injury.  Additionally, the Board denied service connection for an acquired psychiatric disorder.  The Veteran then appealed the Board's March 2013 denials of service connection and increased ratings to the Court which, in February 2014, granted a JMR and vacated the March 2013 Board denials.  The matter is now returned to the Board.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files associated with the Veteran's claim.  These records have been reviewed by the Board in adjudicating this claim.  

The Board notes that the VBMS claims file reveals that the agency of original jurisdiction has issued a January 2014 Supplemental Statement of the Case regarding the issue of entitlement to a TDIU.  Thus, the Board has retained appellate jurisdiction over that issue.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

As noted above, the Board decided the Veteran's claims on appeal in a March 2013 decision.  However, in February 2014 the Court granted a Joint Motion for Remand that vacated the March 2013 decision to the extent that it denied entitlement to (1) service connection for an acquired psychiatric disorder as a result of head trauma; (2) an initial disability rating in excess of 50 percent for post-traumatic headache disorder; (3) a disability rating in excess of 20 percent for the residuals of trauma to the dorsolumbar region with myositis; a disability rating in excess of 20 percent for residuals of a cervical spine injury; and remanded the case for further development.  Thus, further development is warranted in compliance with the February 2014 Joint Motion for Remand.

First, with respect to the issue of entitlement to service connection for a psychiatric disability as a result of head trauma, a new VA examination is required.  The Veteran was afforded a VA examination in September 2008.  There, the VA examiner determined that the Veteran did not have a diagnosable psychiatric disorder at that time. Similarly, an April 1994 VA examiner also explained that the Veteran did not suffer from any psychiatric disorder.  Nonetheless, as pointed out in the Joint Motion for Remand, the evidence of record indicates that the Veteran had been diagnosed with a psychiatric disability during the pendency of her claim of service connection.  Indeed, a June 1993 VA examiner diagnosed the Veteran as having organic personality syndrome secondary to head concussion.  Likewise, a June 1989 VA examination stated that an organic mental disorder, not otherwise specified, secondary to concussion, was strongly suspected.  The June 1989 VA examiner also noted that the Veteran presented symptoms of posttraumatic stress disorder (PTSD).  As the Joint Motion for Remand explained, there are discrepancies between the four reports at issue here.  As such, an addendum opinion must be obtained to determine whether the Veteran did, in fact, suffer from any psychiatric disorder during the pendency of her claim and, if so, whether such is etiologically related to her period of service.

Second, with respect to the issues of entitlement to increased disability ratings for residuals of trauma to the dorsolumbar region with myositis and residuals of a cervical spine injury, a new VA examination is required to assess the relationship between those disabilities and any fibromyalgia that the Veteran suffers from.  As noted in the Joint Motion, a June 2008 VA treatment record notes that the Veteran suffers from both "cervical fibromyositis posttraumatic" and "lumbo-dorsal fibromyositis posttraumatic."  Likewise, a February 2011 treatment note also indicates some linkage between the Veteran's service-connected back disabilities and fibromyalgia, as that record notes "Fibromyalgia: Myalgia and myositis."  As such, a VA examination is necessary to assess the relationship, if any, between the Veteran's fibromyalgia and her period of service, including his service-connected back disabilities.  In addition, the examination should include a review of the relevant symptomatology associated with the Veteran's fibromyalgia.

Third, with respect to all of the issues regarding increased disability ratings, a VA examination is required to assess the effects of any medication that the Veteran takes to treat her service-connected post-traumatic headache disorder, residuals of trauma to the dorsolumbar region with myositis, and residuals of a cervical spine injury.  The Veteran has complained that various medications cause her stomach to ache and also cause nausea and vomiting.  See March 2012 Statement of Veteran.  Further, in an undated statement, the Veteran contends that some medication has caused her to develop "...ulcers, gastritis, hemorrhoids and so forth." In order to evaluate the propriety of an extraschedular rating or a separate rating for the effects caused by the medicine prescribed to treat her service-connected disabilities on appeal, a VA examination is necessary to ascertain the effects of those medications.

As to the Veteran's claim for a TDIU, the Board finds that issue is inextricably intertwined with the claim of service connection and the claims for increased ratings, as any determination as to those issues will impact the Veteran's claim for a TDIU.  Board action at this time would be premature.  Thus, the issue of entitlement to a TDIU will be remanded.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for her asserted disabilities should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c) ; 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. The agency of original jurisdiction shall ask the Veteran to identify all locations of VA treatment or evaluation for his asserted disabilities and contact each VA medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto.  All records obtained must be associated with the Veteran's claims file.

2. The agency of original jurisdiction shall return the claims file, to include a copy of this remand, to the September 2008 VA examiner for an addendum opinion.  If the examiner who drafted the September 2008 opinion is unavailable, the opinion should be rendered by another appropriate mental health professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.

The examiner is directed to review the entire claims file, noting such review in the examination report, and is requested to address the following:

(a) Whether it is at least as likely as not that the Veteran has suffered from a psychiatric disability at any point since her period of service (even if such has resolved)?  If so, please state the diagnosis or diagnoses.

The examiner must specifically comment on the June 1989, June 1993, April 1994, and September 2008 medical reports and reconcile any discrepancies between those reports.  If the examiner rejects any diagnosis previously rendered, the examiner must specifically state why he or she believes the diagnosis was in error.
 
(b) If the examiner determines that the Veteran did suffer from a psychiatric disorder at some point since her period of service, is it at least as likely as not that such psychiatric disorder had its onset in service, had its onset in the year immediately following the Veteran's period of service, or is otherwise the result of a disease or injury in service?

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

3. The agency of original jurisdiction shall arrange for the Veteran to undergo an appropriate VA examination so as to assess the severity of her service-connected back disabilities.  In doing so, the examiner must also ascertain the nature and etiology of her asserted fibromyalgia.  The entire claims file, to include a copy of this remand, must be made available to the examiner in conjunction with conducting the examination.  A discussion of the Veteran's documented medical history and assertions must be included.  All tests or studies deemed necessary by the examiner shall be accomplished, and all clinical findings reported in detail.

The examiner should indicate all present symptoms and manifestations attributable to fibromyalgia in accordance with the applicable rating criteria found at 38 C.F.R. § 4.71a, Diagnostic Code 5025.  The examiner should also indicate any employment impacts caused by fibromyalgia.

The examiner is also directed to address all of the following questions as definitively as possible:

(a) Is it at least as likely as not that the Veteran's current fibromyalgia had its onset in service, had its onset in the year immediately following the Veteran's  period of service, or is otherwise the result of a disease or injury in service?

(b) Is it at least as likely as not that the Veteran's current fibromyalgia was caused (in whole or in part) by either the Veteran's service-connected residuals of trauma to the dorsolumbar region with myositis or her service-connected residuals of a cervical spine injury?

(c) Is it at least as likely as not that the Veteran's current fibromyalgia is aggravated (permanently worsened) by the Veteran's service-connected residuals of trauma to the dorsolumbar region with myositis or her service-connected residuals of a cervical spine injury?

(d) Conduct range of motion studies of the respective parts of the spine including after repetitive movement accounting for any limitations due to pain, weakness, fatigability, or incoordination.  Specifically indicate if the Veteran has pain on motion and the degree of range of motion that the onset of pain begins and ends. 

(e) State whether the Veteran has ankylosis of the spine.

(f) Indicate if the Veteran has intervertebral disc syndrome, and if so, whether it results in any incapacitating episodes (bed rest prescribed by a physician) due to flare-ups over the preceding 12 months and, if so, the duration of such episodes.  The examiner must identify the records that support the report of incapacitating episodes.

(g) Separately assess any neurological impairment as a result of the spine disabilities, including complaints of sciatica and pain in the extremities and state whether any impairment is analogous to mild, moderate, or severe incomplete paralysis, neuritis, or neuralgia.  The examiner is to identify the nerve(s) affected.  

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

4. The agency of original jurisdiction shall arrange for the Veteran to undergo an appropriate VA examination so as to ascertain the nature and etiology of any further disabilities caused by the medications prescribed to treat the Veteran's service-connected  post-traumatic headache disorder, residuals of trauma to the dorsolumbar region with myositis and her service-connected residuals of a cervical spine injury.  The entire claims file, to include a copy of this remand, must be made available to the examiner in conjunction with conducting the examination.  A discussion of the Veteran's documented medical history and assertions must be included.  All tests or studies deemed necessary by the examiner shall be accomplished, and all clinical findings reported in detail.

The examiner is also directed to address all of the following questions as definitively as possible:

(a) List each medication that the Veteran has been prescribed to treat her service-connected post-traumatic headache disorder, her service-connected residuals of trauma to the dorsolumbar region with myositis and her service-connected residuals of a cervical spine injury.  

(b) Is there any disability or symptomatology caused (in whole or in part) by any medication listed in subsection (a) above?  If so, provide a description of such symptomatology.

(c) Is it at least as likely as not that any disability or symptomatology is aggravated (permanently worsened) by any of the medications referenced in subsection (a)?

(d) For any disability that is caused or aggravated by any medication listed in subsection (a), the examiner must detail the effects each disability causes to the Veteran's employment.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.

The examiner must provide a rationale for each opinion given.

5. The agency of original jurisdiction will then review the Veteran's claims file and ensure that the above development actions have been completed in full, and that no other notification or development action, in addition to those directed above, is required. If further action is required, it must be undertaken prior to further claims adjudication.

6. The agency of original jurisdiction will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and her representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until she is so informed.  She has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


